IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00388-CR
                                 No. 10-11-00425-CR

DAVID DWAYNE ANDERSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 54th District Court
                          McLennan County, Texas
                Trial Court Nos. 2010-625-C2 and 2010-1056-C2


                          MEMORANDUM OPINION


      Appellant appeals from two plea-bargained judgments of conviction. The Clerk

of this Court notified Appellant that, because the trial court noted on the certifications

of defendant’s right of appeal that these are plea-bargain cases and that he had no right

of appeal and that because Appellant had signed waivers of his right to appeal, the

Court must dismiss these appeals unless, within 21 days, we received certifications

stating that Appellant has a right to appeal or a response was filed showing grounds for
continuing the appeals. See TEX. R. APP. P. 25.2(a)(2), (d); Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006).

       We have not received certifications stating that Appellant has a right to appeal

these cases. In his notices of appeal and his motion for “right to appeal,” Appellant

asserts that he received ineffective assistance of counsel in the plea-bargaining process,

but that is not a sufficient ground for continuing these direct appeals. See TEX. R. APP. P.

25.2(a)(2); Pena v. State, 323 S.W.3d 522, 525-26 (Tex. App.—Corpus Christi 2010, no

pet.); Webb v. State, 244 S.W.3d 543, 547 (Tex. App.—Houston [1st Dist.] 2007, no pet.).

       Appellant’s motion for “right to appeal” these two cases is denied, and these

appeals are dismissed. See Chavez, 183 S.W.3d at 680; Davis v. State, 205 S.W.3d 606, 607

(Tex. App.—Waco 2006, no pet.).



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed; motions denied
Opinion delivered and filed April 18, 2012
Do not publish
[CR25]




Anderson v. State                                                                      Page 2